Citation Nr: 0304019	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-29 485	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to Raynaud's syndrome.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The veteran served on active duty from February 5, 1970 to 
June 7, 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In January 2002 the veteran's attorney, Stephen A. Burt 
requested that he be removed as the veteran's attorney and 
requested that Antonio E. Bendezu be assigned as the 
veteran's attorney.  The Board notes that both of these 
attorneys work for the same organization, the Veterans 
Advocacy Group.  As such, the veteran's power of attorney 
document authorizing Stephen A. Burt of the Veterans Advocacy 
Group to be his representative is considered to be valid for 
Antonio E. Bendezu of the Veterans Advocacy Group.  See 
38 C.F.R. § 20.603 (2002).


REMAND

The Board notes that the veteran's claim for service 
connection for an acquired psychiatric disorder as secondary 
to Raynaud's syndrome was denied by the RO on the basis that 
the veteran did not have service connection in effect for 
Raynaud's syndrome.  However, the Board granted the veteran's 
claim for service connection for Raynaud's syndrome in a July 
2002 decision.  The Board is of the opinion that due process 
requires that the RO reconsider the veteran's claim taking 
into consideration that service connection is now in effect 
for Raynaud's syndrome.  The Board finds that it would be 
prejudicial to the veteran for the Board to proceed to issue 
a decision at this time without remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:


1.  The RO must notify the veteran and his 
representative of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is necessary 
to substantiate his claim.  The RO must 
indicate which portion of that information 
and evidence, if any, is to be provided by 
the veteran and which portion, if any, by 
VA.

2.  When the foregoing action is completed, 
the RO should readjudicate the veteran's 
claim for service connection for an 
acquired psychiatric disorder as secondary 
to Raynaud's syndrome.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO should 
issue a supplemental statement of the case 
for all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is required 
to perfect an appeal.  The supplemental 
statement of the case should describe all 
newly submitted evidence since the most 
recent supplemental statement of the case 
in May 1999.  The veteran should then be 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




